Name: Commission Regulation (EEC) No 1210/77 of 7 June 1977 amending for the eighth time Regulation (EEC) No 2005/70 on the classification of vine varieties
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 6 . 77 Official Journal of the European Communities No L 140/7 COMMISSION REGULATION (EEC) No 1210/77 of 7 June 1977 amending for the eighth time Regulation (EEC) No 2005/70 on the classification of vine varieties accordance with Article 2 (2) (a) and (b) of Regulation (EEC) No 1388/70 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 2005/70 , Title I , subtitle I, ' I. Germany', is amended as follows, the vine variety to be inserted in alphabetical order : the variety 'Gewiirztraminer' is added to the list of recom ­ mended vine varieties for Saarland . Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provi ­ sions for the common organization of the market in wine ( { ), as last amended by Regulation (EEC) No 528/77 (2), and in particular Article 1 6 (4) thereof, Whereas the classification of vine varieties approved for cultivation in the Community as originally consti ­ tuted was laid down in Commission Regulation (EEC) No 2005/70 of 6 October 1970 (3), as last amended by Regulation (EEC) No 2400/76 (4) ; Whereas, since then , experience has shown that several vine varieties classified as authorized varieties for certain French administrative units or parts thereof, yield wine that may normally be considered as of good quality ; whereas, therefore , they should be classified as recommended varieties for the same admi ­ nistrative units or parts thereof in accordance with Article 10 (2) (a) and (5) of Council Regulation (EEC) No 1388/70 of 13 July 1970 on general rules for the classification of vine varieties (5 ), as last amended by Regulation (EEC) No 418/74 (6) ; Whereas there are two vine varieties which should be added as recommended varieties one for two French administrative units and one for a German administra ­ tive unit ; whereas those varieties have for five years been included in the classification for an adjoining administrative unit and therefore meet the require ­ ment for inclusion laid down in Article 10 ( 1 ) (a) of Regulation (EEC) No 1388/70 ; Whereas the development of the situation as regards several vine varieties classified for certain Italian admi ­ nistrative units both as wine grape varieties and as table grape varieties has given rise to changes in the uses to which the grapes obtained therefrom are normally put ; whereas, therefore , their classification in the two categories is no longer justified ; whereas they should consequently be classified according to the use to which they are at present normally put in In the Annex to Regulation (EEC) No 2005/70, Title I , subtitle I , ' III . France', is amended as follows, the vine varieties to be inserted in alphabetical order : 1 . the varieties 'Folle noir N' (a), 'Mayorquin B' (a) and 'Chardonnay B' (a) are added to the list of recommended vine varieties for the following department :  Alpes-Maritimes (6) ; 2 . the varieties 'Chardonnay B (b) and 'Chenin blanc B' (b) are added to the list of recommended vine varieties for the following departments :  Aude ( 11 ), with the exception of the cantons of Belpech, Castelnaudary Nord, Castelnaudary Sud, Fanjeaux and Salles-sur-l'Hers ; 3 . the variety 'Tibouren N' (c) is added to the list of recommended vine varieties for the following department :  Bouches-du-Rhone (13); (') OJ No L 99, 5 . 5 . 1970, p . 1 . (2 ) OJ No L 69 , 16 . 3 . 1977, p . 3 . ( J) OJ No L 224, 10 . 10 . 1970, p . 1 (") OJ No L 270, 2 . 10 . 1976, p . 19 . ( 5 ) OJ No L 155, 16 . 7 . 1970 , p . 5 . (6) OJ No L 49, 21 . 2 . 1974, p . 1 . (a) Recommended exclusively in the defined area of the 'Bellet' registered designation of origin . (b) Recommended exclusively in the defined area of the 'Blanquette de Limoux' registered designation of origin . (c) Recommended exclusively in the defined area of the 'Cotes de Provence' registered designation of origin . No L 140/8 Official Journal of the European Communities 8 . 6. 77 Article 44. the variety 'Brun argente N (d) is added to the list of recommended vine varieties for the following department :  Gard (30) ; In the Annex to Regulation (EEC) No 2005/70, Title II , ' III . Italy', is amended as follows : 1 . the variety 'Verdea B' is deleted from the list of authorized vine varieties for the following provinces : 5 . the variety 'Grolleau gris G (e) is added to the list of recommended vine varieties for the following department :  Maine-et-Loire (49) ;  Bergamo, Brescia, Como, Milano, Cremona, Mantova, Pavia, Sondrio and Varesa (No 4) ;6 . the variety 'Grolleau gris G (e) is added to the list of recommended vine varieties for the following department : 2. the variety 'Schiava grossa N is deleted from thelist of recommended vine varieties for the following provinces :  Deux-Sevres (79) ;  Trento and Bolzano (No 5) ;7. the variety Terret noir N (f) is added to the list of recommended vine varieties for the following department :  Vaucluse (84) ; 3 . the variety 'Verdea B is deleted from the list of recommended vine varieties for the following provinces :8 . the varieties 'Cesar N (g) and Tressot N (g) are added to the list of recommended vine varieties for the following department :  Arezzo, Firenze, Grosseto, Livorno, Lucca, Massa Carrara, Pisa, Pistoia and Siena (No 9);  Yonne (89). Article 3 4. the variety 'Prunesta N is deleted from the list of authorized vine varieties for the following provinces :  Cosenza, Catanzaro and Reggio Calabria (No 18); In the Annex to Regulation (EEC) No 2005/70, Title I , subtitle I , ' IV. Italy', is amended as follows : 1 . the variety 'Chasselas dorato B' is deleted from the list of recommended vine varieties for the following province : 5 . the variety 'Zibibbo B is deleted from the list of recommended vine varieties for the following provinces :  Milano (No 17);  Palermo, Trapani, Agrigento, Caltanissetta, Enna, Ragusa, Siracusa, Catania and Messina (No 19). 2. the variety 'Baresana B is deleted from the list of authorized vine varieties for the following province :  Brindisi (No 75) ; Article 5 3 . the variety 'Moscato d Amburgo N is deleted from the list of authorized vine varieties for the following province : This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.  Lecce (No 77). This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 June 1977. For the Commission Finn GUNDELACH Vice-President (d) Recommended exclusively in the defined area of the 'Cotes-du-Rhone* registered designation of origin . (e) Recommended exclusively in the defined area of the Touraine' and 'Anjou' registered designations of origin . (f) Recommended exclusively in the defined area of the 'Chateauneuf-du-Pape' registered designation of origin . (g) Recommended exclusively in the defined area of the 'Bourgogne' registered designation of origin .